Citation Nr: 1720280	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-02 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

The testified before the undersigned at the RO in February 2016.

The case was previously remanded for further development in April 2016.  All development was adequately completed, and the case has been returned to the Board for adjudication.


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran submitted a claim for an increased rating for bilateral hearing loss in October 2009.  The appellant's medical records show that he has reported not being able to hear or understand what other people are saying.  The Veteran testified at a February 2016 Board hearing that he had trouble hearing people, sometimes must read lips, and listen to television and radio with the volume very loud.  His spouse stated that he often spoke too loudly and struggled to understand what others were saying.  She stated that because the Veteran worked in a noisy environment repairing vehicles, he needed assistance to keep him safe in case he were to miss hearing something.  The Veteran stated that he feared he might lose his job if his hearing got any worse.  He stated at his VA examinations that he had difficulty hearing and understanding people and often needed them to repeat themselves.  VA treatment records show that he has been using hearing aids since 2005.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  A separate table, Table VIA, is available for evaluation of exceptional patterns of hearing impairment; however, as the Veteran has not at any time been shown to have an exceptional pattern pursuant to 38 C.F.R. § 4.86(a), this criteria will not be further discussed.  38 C.F.R. § 4.86.

The Board has reviewed all of the evidence of record, but finds that the Veteran's hearing test results do not warrant a compensable rating at any time during the appellate period.  At a November 2009 VA examination, puretone threshold testing showed, in average decibels, 45 Hertz in the right ear and 40 Hertz in the left ear.  Speech discrimination scores were 88 percent in the right ear and 84 percent in the left ear.  Applying the findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears, which warrants a noncompensable rating.  38 C.F.R. § 4.85.  

The Veteran also attended a VA examination in January 2012, which resulted in findings of Level I hearing loss in the right ear (50 decibel hearing threshold, and 96 percent speech discrimination score), and a Level I hearing loss in the left ear (49 decibel hearing threshold, and 92 percent speech discrimination score).  At a May 2016 examination the study revealed a Level I hearing loss in the right ear (54 decibel hearing threshold, and 92 percent speech discrimination score); and a Level II hearing loss in the left ear (53 decibel hearing threshold, and 88 percent speech discrimination score).  Neither set of examination findings allow for a compensable rating for hearing loss.

The findings of the VA examinations are consistent with the findings within the Veteran's other medical records.  The Veteran continues to be employed by the Navy, and has submitted his extensive hearing conservation records.  He also receives care through the VA medical system.  Many of the Veteran's audiometric tests do not include speech recognition testing, or the speech recognition testing performed is not shown to be based on the Maryland CNC wordlist, and therefore these test results are inadequate for rating purposes.  See 38 C.F.R. § 4.85(a).  

An August 2010 VA evaluation showed speech recognition scores of 84 percent in the right ear and 72 percent in the left ear, but did not record all puretone thresholds or specify that the CNC word list had been used.  A May 2012 hearing conservation evaluation showed puretone threshold averages of 48 Hertz in the right ear and 39 Hertz in the left ear, with speech recognition scores of 85 percent in the right ear and 80 percent in the left ear.  Even if the Board were to assume that the Maryland CNC word list had been used, this evaluation would only indicate Level II hearing in the right ear and Level III hearing in the left ear, and a compensable rating still would not be warranted.  38 C.F.R. § 4.85.  There are no other medical records indicating any more severe hearing loss which would allow for any higher rating.

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann.  The functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his VA examinations and April 2016 Board hearing.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran reported having difficulty hearing conversation and needing to ask people to repeat themselves, which is reflective of the types of functional difficulty that would be expected to be caused by his recorded levels of hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.).  Accordingly, the Board finds the examinations of records are sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment.

The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant a compensable rating at any time during the appellate term.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; the preponderance of the evidence is against the Veteran's claim, and the doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


